Citation Nr: 1039907	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-38 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, including as secondary to the service connected 
chronic thoracolumbar strain, with degenerative joint disease of 
the lumbar spine.  

2.  Entitlement to an initial increased disability rating for 
chronic thoracolumbar strain with degenerative joint disease of 
the lumbar spine (thoracolumbar spine disability), currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from September 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2004 and November 
2005 issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco Texas.  In the July 2004 rating decision, the 
RO granted service connection, and awarded a 20 percent 
evaluation effective from May 2001, for chronic thoracolumbar 
strain with degenerative joint disease of the lumbar spine.  As 
the Veteran has disagreed with the initial rating assigned 
following the grant of service connection for lumbar spine 
disability, the Board has characterized such claim in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
an initial rating claim from claim for increased rating for 
already service-connected disability).  In the November 2005 
rating decision, the RO denied service connection for a cervical 
spine disability, on a direct basis and as secondary to the 
service connected thoracolumbar spine disability.  This case was 
previously before the Board in April 2008 when it was remanded 
for further development.  The required development having been 
completed, this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In March 2004 the Veteran testified before a decision review 
officer and in November 2007, the Veteran and his wife testified 
before the undersigned Veterans Law Judge sitting at the RO.  A 
copy of the hearing transcripts are associated with the claims 
folder and have been reviewed.  At the November 2007 hearing the 
Veteran submitted additional evidence directly to the Board, with 
a waiver of initial RO consideration of the evidence.  That 
evidence is included in the record on appeal.  See 38 C.F.R. § 
20.1304 (2009).


FINDINGS OF FACT

1.  A cervical spine disability is not causally related to 
service, was not aggravated therein and did not develop due to 
and was not aggravated by the Veteran's service-connected 
thoracolumbar spine disability.

2.  The thoracolumbar spine disability is manifested by no more 
than moderate intervertebral disc syndrome, moderate limitation 
of motion (with flexion greater than 30 percent) and ankylosis is 
not exhibited.

3.  Effective from April 22, 2009, the Veteran exhibited mild 
left and moderate right radiculopathy in the lower extremities.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred or aggravated in 
service, arthritis of the cervical spine was not manifested 
within the first post service year and cervical spine disability 
is not proximately due to or the result of the service-connected 
thoracolumbar spine disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  The criteria for an initial increased evaluation in excess of 
20 percent for thoracolumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2000); 5237, 5243 
(2009).

3.  Effective from April 22, 2009, the criteria for a separate 10 
percent rating for neuropathy of the left lower extremity are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8521 (2009).

4.  Effective from April 22, 2009, the criteria for a separate 20 
percent rating for neuropathy of the right lower extremity are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8521 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).  

In correspondence dated in April 2004 the Veteran was provided 
with the information and evidence necessary to substantiate his 
service connection claim.  Specifically, the RO notified the 
Veteran of the information and evidence that VA would seek to 
provide and the information and evidence that he was expected to 
provide.  The RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  VA informed him that it would make reasonable efforts to 
help him get evidence necessary to support his claim, 
particularly, medical records, if he gave VA enough information 
about such records so that VA could request them from the person 
or agency that had them.  In correspondence in March 2006 the RO 
specifically notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Defects as to the 
timeliness of the statutory and regulatory notice are rendered 
moot because the Veteran's claim on appeal have been fully 
developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's increased rating claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection for a thoracolumbar spine disability.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Notwithstanding the above, in correspondence in March 
2006, the RO specifically notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  See Dingess, 19 Vet. App. 473.  Thus, further 
discussion of VCAA compliance is therefore not required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
the Veteran's service treatment and other service medical 
records.  VA outpatient and private treatment records have been 
obtained.  Records from the Social Security Administration (SSA) 
have also been obtained.  The Veteran has been medically 
evaluated in conjunction with his claim.  He has not identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  Given these 
facts, it appears that all available records have been obtained.  
There is no further assistance that would be reasonably likely to 
assist the Veteran in substantiating the claim.  38 U.S.C.A. § 
5103A(a)(2). 

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Service connection for arthritis may be established 
based on a legal "presumption" by showing that it either 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. §§ 
3.307, 3.309(a).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Secondary service connection may also be established, under 38 
C.F.R. § 3.310(a), for non-service-connected disability which is 
aggravated by service connected disability.  "Aggravation" is 
defined for this purpose as a chronic, permanent worsening of the 
underlying condition, beyond its natural progression, versus a 
temporary flare-up of symptoms.  In such instance, a Veteran may 
be compensated for the degree of disability over and above the 
degree of disability which existed prior to the aggravation of 
the non-service-connected disability.  See Allen, 7 Vet. App. at 
448.

It is noted that the Board has reviewed all of the evidence in 
the Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the 


claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.

The Veteran contends that his current disability of the cervical 
spine had its onset in service or alternatively is proximately 
due to his service-connected thoracolumbar spine disability.  

A review of the evidence reveals that during service in April 
1965 the Veteran was treated for pain in his upper back area 
between his shoulders.  He reported that he injured his back 
about six weeks prior and strained it again a week prior.  The 
impression was "strain" for which he received treatment.  A 
service treatment record dated May 1965, indicates that the 
Veteran was in a car accident one week prior and complained of 
his left shoulder and forearm hurting.  All x-rays taken were 
negative and examination of the neck was negative for any pain or 
tenderness.  In June 1965, the Veteran was seen for complaints 
related to tension headaches.  During radiology examination in 
July 1965 the Veteran reported that he was in a car accident in 
May 1965 while on leave and he had been having pain and soreness 
since that time.  X-rays of the cervical spine revealed normal 
findings.  Clinical evaluation at examination for separation in 
August 1968 revealed no abnormalities of the spine.  

Post-service, the Veteran was seen in April 1984 at a private 
pain control center by Dr. EAB.  The Veteran described his pain 
at that time as localized to his back along the medial aspect of 
his right scapula.  He reported the pain to be sharp and achy as 
well as constantly present.  Dr. EAB's impression, in pertinent 
part, was chronic shoulder and thoracic pain secondary to chronic 
musculoligamentous injury, posture abnormalities and multiple 
surgeries.  It is noted here that the Veteran filed a claim for 
VA compensation for several disorders in February 1985 and there 
was no mention of cervical spine disorder.  On VA compensation 
examination in April 1985, the Veteran complained of neck pain 
and an inability to move his head from side-to-side without pain.  

In December 1993 the Veteran was referred to a private physician, 
Dr. TOS, for a neurological consultation for injuries suffered at 
work in 1978.  In his medical statement, Dr. TOS noted the 
Veteran's medical history of being knocked off a ladder, falling 
six feet, and having his right wrist crushed against the post of 
a heavy metal tank.  As a result, the Veteran sustained a 
fracture of the carpal bone of the wrist and required seven 
operations.  He also noted that the Veteran began complaining of 
chronic headaches and neck discomfort and in July 1985 he 
underwent cervical myelography which showed multi-level disc 
disease and bony spurs at C3-C4, C4-C5, and C5-C6.  

Subsequent medical records reflect treatment for, and evaluation 
of mild degenerative changes (as shown by radiographic films 
taken in December 1993), 
spondylosis of the cervical spine with neural foraminal narrowing 
(as illustrated by multiple radiographic films in 1998), 
osteophytosis with possible minimal radiculopathy at C4-C5 (as 
shown by radiographic films in August 1999), disc protrusion and 
osteophytosis at C3-C4 causing right foraminal stenosis with 
possible radiculopathy (as reflected in magnetic resonance 
imaging in August 2001 and repeated on VA examination in April 
2004),  and herniated nucleus pulposus of the cervical spine and 
status post surgical repair with residuals (as diagnosed at the 
October 2005 VA examination).  

In a September 1999 letter, the Veteran's chiropractor, Dr. TH, 
concluded that the Veteran's neck pathology "may . . . be 
attributable, at least in part, to . . . [the] chronic 
instability of his lumbosacral region."  Dr. TH's rationale for 
his opinion was that numerous studies have indicated there is a 
very prominent relationship between vertebral alignment in the 
cervical spine and the alignment of vertebra in the lumbar and 
sacral regions of the spine.  Based on his research, he concluded 
that it is logical to assume that at least part of the Veteran's 
neck problem may be due to the instability in his lumbosacral 
spine.

In August 2004, a VA physician expressed an opinion that the 
Veteran's low back problems have affected his upper back.  In 
reaching this conclusion, the physician cited the Veteran's 
"posture and the way [that] he [the Veteran] compensates using 
his other muscles . . . differently due to the lower back pain."  

The record reflects the Veteran experienced several post-service 
injuries, including one in December 1978 (variously described as 
falling 6 feet off a ladder and having his right wrist crushed 
against the post of a heavy metal tank; having a 200-pound tank 
drop on him and hit him on his right wrist; having a 200-pound 
tank drop on him and hit him first on the right side of his neck 
and then on his right wrist; and catching a heavy object with his 
right arm which caused a pulling sensation and apparent injury to 
his right neck area); in 1997 involving a whiplash injury; and in 
2001 or 2003, involving a motor vehicle accident requiring 
surgery on his cervical spine.  

In October 2005, the Veteran underwent a VA examination.  The VA 
examiner, who had the opportunity to review the claims folder, 
concluded that "[i]t is less likely than not that the Veteran's 
cervical spine condition is related to his chronic thoracolumbar 
spine condition or to his in-service auto accident."  The lumbar 
spine injuries in 1978 and 2003 were discussed and it was pointed 
out that the Veteran did not exhibit cervical strain in service.  
The examiner believed that the Veteran's cervical spine 
disability is "more likely than not related to his post-service 
injury in 1978 and more significantly . . . his recent injury in 
2003."  

In October 2005, the Veteran's treating VA physician specifically 
stated that it is more likely than not that the Veteran's upper 
back pain is a direct result of his lower back pain.  One year 
later in October 2006, this doctor reiterated this opinion and 
also concluded that it is "[m]ore likely than not [that the] 
injuries [sustained] during service . . . [between] 1964-68 
caused low back and neck pain" and that the later-incurred 
trauma "[c]learly . . . made [his condition] worse."  

At a VA compensation examination in April 2009 the Veteran 
reported constant pain of the cervical spine that he claimed had 
been present since military service.  VA examiner diagnosed 
diffuse idiopathic skeletal hyperostosis (DISH) of the whole 
spine causing limitation of range of motion to the neck, and 
thoracolumbar spine, status post cervical DISH status post spine 
fusion with left median neuropathy and spasm of the right 
trapezius and right interscapular muscles secondary to work 
related left brachial plexus injury in 1978.  The examiner opined 
that the Veteran has an inherited whole spine condition, DISH, 
also called flowing osteophytes causing an almost fused spine.  
X-rays of the spine in 1978 showed richness in osteophyte 
formation.  The Veteran's cervical spine condition worsened and 
complicated neurologically during a work-related injury in 1978 
due to sudden stretching of the left brachial plexus developing 
spasm of the muscles of his upper back and numbness of the left 
thumb, index and middle fingers.  Therefore, the Veteran's spine 
symptoms in service were early manifestations of DISH aggravated 
by aging with normal expected progression.  The cervical spine 
condition was greatly aggravated by the post service work-related 
injury.  Therefore the thoracolumbar spine condition is not the 
cause of the Veteran's cervical spine condition.  Both are due to 
progression of DISH.  The present cervical spine spasm and 
neurologic deficits are secondary to a post-service work 
accident; and ankylosis of the whole spine has been progressive 
as expected due to DISH.

Here, there is evidence that the Veteran has a cervical spine 
disability.  With regard to direct service connection, a review 
of the evidence reveals that there is no competent medical 
evidence of record relating the Veteran's current cervical spine 
disability to his period of active service.  While the Veteran 
had spinal complaints following an in-service motor vehicle 
accident in 1965, treatment record associated with the incident 
reflects that examination of the neck was negative for any pain 
or tenderness and x-rays of the cervical spine revealed normal 
findings.  Furthermore, there were no abnormalities of the spine 
reported at the Veteran's examination at separation from service.  
Post service in April 1985 the Veteran complained of neck pain on 
VA examination, but no assessment of a cervical spine disability 
was rendered.  Evidence of cervical spine disability is shown in 
July 1985 when the Veteran underwent cervical myelography due to 
multi-level disc disease and bony spurs of the cervical spine.  
Approximately seventeen years had passed between separation from 
service and post-service medical clinical findings of a cervical 
spine disability; evidence of a prolonged period without medical 
complaint 


and the amount of time that elapsed since service, can be 
considered as evidence against a claim.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

When considering the overall evidence, the Board finds that 
service connection is not warranted for the Veteran's current 
cervical spine disability on a presumptive or direct basis, and 
it is not secondary to the service-connected thoracolumbar spine 
disability.  A clear preponderance of the evidence weighs against 
a link between the Veteran's current cervical spine disability 
and his military service or service-connected disability.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The Board has considered the October 2006 opinion of the 
Veteran's VA treating physician, who opined that it was more 
likely than not that the injuries sustained during service 
between 1964 and 1968 caused low back and neck pain and that the 
later-incurred trauma made the disability worse.  This opinion is 
inconsistent with in-service treatment records, which show no 
pathology regarding the cervical spine and the physician has not 
explained this inconsistency.  It was not specified what cervical 
spine disability was related to service or service-connected 
thoracolumbar spine disability.  The examiner did not account for 
the underlying spinal disability; i.e., DISH of the whole spine, 
and what role that played in the current cervical spine 
disability.  The opinion by the chiropractor is vague and speaks 
in generalities that service-connected thoracolumbar spine 
disability may have contributed to neck pathology at least in 
part.  It was not specified what portion of current cervical 
spine disability was due to the service-connected disability 
either by way of incurrence or aggravation and also did not 
account for the underlying DISH of the whole spine.  

The conclusionary nature of the October 2005 VA examination 
report; i.e., that cervical spine disability was more likely 
related to post service injuries and not to service or the 
service-connected thoracolumbar spine disability reduces its 
probative value.  While it accurately notes that cervical spine 
disability was not identified in service and accounts for post 
service cervical spine trauma, it does not fully explain or 
account for the role (or lack thereof) of the overall spine 
disability in the onset and progression of cervical spine 
pathology.  In essence, the opinions by the chiropractor, the VA 
treating physician, and the October 2005 VA examiner are less 
complete and less probative than the April 2009 VA opinion.  

In contrast, the Board assigns high probative value to the 
opinion by the April 2009 VA examiner, with respect to the 
claimed cervical spine disability.  The examiner reviewed the 
claims folder, conducted a thorough interview, including 
eliciting a history, examined the Veteran and provided a 
rationale for the opinion.  The Veteran's reported history of 
cervical spine problems since service was considered.  The VA 
examiner in April 2009 was of the opinion that the Veteran's 
cervical spine disability was secondary to his post-service work 
accident.  It was explained that the cervical spine disability 
did not owe its etiology to service or the service-connected 
thoracolumbar spine disability and that they were not implicated 
in its progression.  Rather, an underlying DISH resulting in 
osteophyte formations in the spine were complicated and worsened 
by post service injuries.  The VA opinion is factually accurate, 
fully articulated, and contains sound reasoning; it is clearly 
more probative than the remaining evidence of record.  Therefore, 
the VA opinion is afforded significant probative value.  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's, his wife's and other family members' 
written statements to the RO, the Veteran's statements to VA 
examiners, and the Veteran's and his wife's testimony at the 
Board hearing.  See Jandreau, 492 F. 3d 1372; Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran is 
competent to indicate that cervical spine symptoms began in 
service and lay evidence regarding the perceived effect of the 
service-connected thoracolumbar spine disability on the cervical 
spine is credible.  However, while lay witnesses are competent to 
describe experiences and symptoms, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide an opinion relating to the diagnosis or etiology of a 
disease or disability.  Id; also see Espiritu, 2 Vet. App. at 
494-95.  Moreover, the Veteran's cervical spine complaints as 
related to service and his service-connected thoracolumbar spine 
disability were considered by the April 2009 VA examiner.  The 
Board has assigned greater probative weight to the April 2009 
opinion than to such lay statements.

In light of the evidence and legal criteria described above, the 
Board finds that the preponderance of the evidence weighs against 
the claim for service connection for a cervical spine disability, 
including as secondary to the service-connected thoracolumbar 
spine disability and the claim is denied.  The benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49.

III.  Initial Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of time from work proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as here, 
where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time with consideration given to 
the propriety of staged ratings.  See Fenderson 12 Vet. App. 119.  
In addition, the Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

By rating decision dated July 2004, service connection was 
granted for chronic thoracolumbar strain with degenerative joint 
disease of the lumbar spine and assigned an evaluation of 20 
percent effective May 3, 2001 (date of request to reopen claim), 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  The Veteran 
contends that his service-connected lumbar spine disability is 
"considerably worse than VA has indicated."  He stated that he 
has recurring episodes of back incapacitation that occurs on an 
ongoing basis, which require injections to relieve the pain and 
severe discomfort.  He further stated that the episodes lead to 
severe limitation of motion and his back "going out."  The 
Veteran indicated that the episodes happen about once a month and 
can be at least one week in duration.  His overall incapacitation 
periods, he stated, have lasted a total of about twelve weeks.  

Review of the evidence reveals the Veteran experienced a low back 
injury in service after lifting a tool box.  X-ray impression of 
the lumbosacral spine in August 1998 revealed advanced 
degenerative changes with mild scoliosis, without evidence of 
acute fracture, dislocation, spondylolysis or spondylolisthesis.  
X-rays of the sacroiliac joints revealed periarticular sclerosis 
of the sacroiliac joints with mild erosions.  There was no 
evidence of acute fracture or dislocation; degenerative changes 
of the lower lumbosacral spine were noted.  The impression was 
bilateral degenerative changes without evidence of acute fracture 
or dislocation.  A September 1998 examination by the Veteran's 
chiropractor revealed lumbosacral range of motion within normal 
limits and without pain.  The chiropractor noted that thoracic 
radiographs showed extensive anterior and lateral osteophyte 
formation.  

VA and private medical reports reflect treatment for 
thoracolumbar spine disability from 1999-2001.  Assessments 
included degenerative joint disease of multiple lumbosacral 
areas, mild posterior disc space narrowing at all levels with the 
exception of L4-5, prominent anterior osteophytes at all levels 
from T-11 through L-4, considerable degenerative sclerosis and 
marginal irregularity about the spinous process of all segments, 
disc abnormality at T12 through L1, mild anterior compression 
fractures of T11 and narrowing of the disc space at that level, 
anterior and posterior spondylosis with a mild bulging disc 
posteriorly, disc herniation at T12 through L1, and severe 
degenerative disk disease of the lumbar spine with chronic leg 
radiation.  

On examination in April 2004 the Veteran complained of a constant 
dull ache in the lower back with recurrent daily exacerbations of 
pain with increased activity such as standing, walking and 
prolonged sitting bending and lifting.  He also complained of 
pain frequently radiating to both feet from the lower back.  He 
also complained of morning pain and stiffness upon arising, which 
improves to some degree with activity.  He had not undergone 
surgery on the back, but he had undergone steroid injections to 
the back on several occasions.  The Veteran had no reports of 
flare-up, bladder, or bowel complaints.  It was noted that the 
Veteran requires a cane and he uses a brace.  He could walk a 
quarter of a mile.  He was steady and had no history of falls.  
During the examination, the Veteran stated that he had not worked 
since 1983 due to back problems.  There were no complaints of 
difficulty with eating, grooming, bathing, toileting, and 
dressing.   On physical examination, the back musculature was 
symmetrical in appearance, well developed with good strength and 
muscle tone.  There was no evidence of costo-vertebral tenderness 
on palpation.  Range of motion testing of the back revealed 
forward flexion from zero to 45 degrees, extension from zero to 
30 degrees, and left and right lateral flexion and lateral 
rotation were all zero to 30 degrees.  Range of motion testing 
revealed discomfort on flexion of 45 degrees and extension of 15 
degrees.  There was some loss of normal curvature of the lower 
back.  There was no evidence of dysfunction, atrophy or 
fasciculation.  The examiner noted there was pain on motion and 
no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive movement.  
Further there were no spasms, weakness, tenderness or guarding 
and gait was normal.  In addition there was no scoliosis, 
reversed lordosis or abnormal kyphosis.  Neurological examination 
revealed normal gait, posture and balance.  Deep tendon reflexes 
were 2+/4 and symmetrical; cranial nerve II-XII were intact.  
There was no evidence of sensory or motor impairment.  X-rays 
showed osteophyte bridging formation and degenerative changes of 
the lumbar spine.  Magnetic resonance imaging (MRI) findings 
concluded with diagnoses of chronic thoracolumbar strain and 
degenerative joint disease of the lumbosacral spine.  

In a medical statement dated in April 2004 the Veteran's private 
physician, Dr. JMSG noted that the Veteran requested medical 
attention for pain in the upper and lower vertebrae.  Physical 
examination revealed limitation of lateral movements at the 
cervical and dorsal levels, a slight lateral curvature of the 
spine to the left dorso lumbar scoliosis accompanied by pain, 
increased pain at the lumbosacral level upon palpation, with 
significant asymmetry.  Radiographic studies showed degenerative 
processes in body of vertebra at the dorsal level (ankylosing 
spondylitis) and cradling of vertebral bodies.  It was noted that 
the Veteran had been treated with muscular relaxants, analgesic 
and anti-inflammatory medicine, and prescribed rest with 
incapacity to carry out physical activities or do sports.  

In a medical statement dated in November 2004 Dr. JMSG noted that 
the Veteran was being treated for pain in the lumbosacral region 
and presented with injuries in his vertical discs, for which he 
is being treated with anti-inflammatory and muscle relaxing 
medications, and for which he requires absolute rest for whatever 
periods of time necessary to feel relief.  He must perform body-
stretching exercises several times per day and return for a 
medical check-up each month.  It was further noted that the 
Veteran is prohibited to perform any type of physical activity or 
sport, or lift heavy objects, or take any long-distance trips in 
an over-land vehicle.  In addition, it was noted that he should 
not remain seated for an extended period.  

On VA examination in June 2005, while sitting the Veteran was 
able to bend about 60 to 70 degrees to remove his shoes and 
socks.  He reported that he is self-care.  While standing the 
Veteran reported that he had to take support of something to 
stand.  He was able to stand erect.  He had total range of 
movement from zero to 90 degrees, although painful from 30 to 90 
degrees.  Extension was from zero to 10 degrees normal, 10 to 20 
degrees painful.  Lateral flexion was from zero to 20 degrees 
bilaterally painful.  Rotation was from zero to 30 degrees 
normal.  Heel/toe walk was difficult but he was able to do it.  
Further testing revealed no additional limitation due to pain, 
fatigue, weakness, lack of endurance on repetitive use or flare-
ups.  There was paraspinal lumbar muscle tightness and mild 
tenderness present on deep palpation.  The Veteran had a normal, 
slow gait.  On neurological examination, sensory and motor 
evaluation was normal.  Reflexes were 2+ bilaterally on the 
knees, ankle 1+, and plantars were equivocal.  There was no 
evaluation for intervertebral disc syndrome and therefore no 
statement regarding incapacitating episodes.  X-ray examination 
showed stable exaggerated lumbar lordosis with mild 
retrolisthesis involving multiple levels, findings suggestive of 
DISH, mild-to-moderate lumbar articular facet osteoarthritis and 
mild disc degenerative disease.  The diagnosis was degenerative 
joint disease of the lumbar spine, stable lordosis multiple 
levels and mild degenerative disc disease.  

A June 2005 addendum shows the Veteran had an 
electromyography/nerve conduction velocity (EMG/NCV) of the low 
back and right lower extremity at a VA Medical Center (VAMC).  
The EMG/NVC study did not reveal evidence of radiculopathy.  

In a June 2005 medical statement from Dr. JMSG, it was indicated 
that the Veteran had periodically requested medical attention 
from him for approximately three years.  He stated that the 
Veteran presented with periods of chronic spinal pain that on 
occasion incapacitates him at least six weeks during a twelve-
month period, when physical actions are forced upon him.  He 
further stated that findings show muscular contractions which 
limit function and movements of atrophied joints, for which the 
Veteran is handling with muscle relaxants and analgesics 
medicines and absolute rest for whatever periods of time 
necessary to feel relief.

VA radiology examination in August 2005 shows the thoracic spine 
was moderately kyphotic and the anterior longitudinal ligament 
heavily calcified.  Dr. JJL in a May 2008 medical statement noted 
that the Veteran began to have lumbalgia a few months ago, which 
had worsened in the last few days; most probably, when the 
curvature of the cervical column was altered, the dynamic of the 
whole spinal column was affected.

VA examination in April 2009 shows the Veteran reported having 
constant pain of the thoracolumbar spine that is aggravated after 
fifteen minutes of standing up.  He also reported that he has to 
sit down after walking a couple of blocks.  He cannot lift 
objects weighing more than ten to fifteen pounds.  He described 
thoracolumbar spine pain as constant and dull and goes into 
pressure-like after he stands or sits for a long time, after 
which he experiences a feeling of burning of the right thigh.  It 
was noted that the Veteran did not use an assistive device or a 
brace.  He was steady and did not have a history of falls.  Range 
of motion of the thoracolumbar spine was forward flexion from 
zero to 40 degrees, extension from zero to 15 degrees, left 
lateral flexion from zero to 30 degrees, right lateral flexion 
from zero to 15 degrees and bilateral lateral rotation from zero 
to 30 degrees.  It was noted that repetitive forward flexions did 
not decrease range of motion or function.  There was mild 
tenderness over the right paravertebral lumbar muscles.  There 
were no spasms or weakness.  The examiner noted there was normal 
standing-up sitting, and walking, and the Veteran switches body 
weight to each buttock alternatively and stands and walks around 
after sitting for thirty minutes.  On neurological examination 
there was normal sensation of the right thigh.  Reflexes were 
decreased on the right patellar.  Rectal examination was deferred 
as there were no complaints.  X-ray impressions of the 
lumbosacral spine revealed stable exaggerated lumbar lordosis 
with mild retrolisthesis involving multiple levels, as described 
above.  Findings suggestive of DISH, mild-to-moderate lumbar 
articular facet osteoarthritis and mild disc degenerative disease 
may have been present as well.  The diagnosis was DISH of the 
whole spine causing limitation of range of motion to  the neck 
and thoracolumbar spine and lumbar spine DISH.

The examiner indicated that the Veteran has an inherited whole 
spine condition of DISH causing an almost fused spine.  He noted 
that x-rays of the spine in 1978 already showed richness in 
osteophyte formation.  The examiner further opined that ankylosis 
of the whole spine has been progressive as expected due to DISH.

In determining whether the Veteran is entitled to an initial 
increased evaluation for his service-connected thoracolumbar 
spine disability the Board first notes that while there is X-ray 
evidence of arthritis in the lumbar spine, the Veteran is already 
in receipt of a rating in excess of 10 percent disabling under a 
limitation of motion diagnostic code, or under a diagnostic code 
whose rating is predicated on limitation of motion.  Therefore, 
the criteria listed under DC 5003 cannot serve as a basis for an 
increased rating for the thoracolumbar spine disability.  38 
C.F.R. § 4.14.  The Board will therefore discuss the 
applicability of the other regulatory criteria.

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 26, 
2003. 68 Fed. Reg. 51454 (Aug. 27, 2003).  The amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the Veteran's disability for 
periods preceding the effective date of the regulatory change.  
The most favorable regulation will be applied after the date of 
regulatory change. VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 
33422 (2000).  The RO has considered and notified the Veteran of 
both the old and the new versions of the relevant criteria in the 
October 2004 statement of the case (SOC).  Therefore, the Board's 
following decision results in no prejudice to the Veteran in 
terms of lack of notice of the regulatory revisions.  Bernard, 4 
Vet. App. 384.

Prior to September 26, 2003, a 20 percent rating was warranted 
for moderate limitation of motion of the lumbar spine, and a 
maximum 40 percent rating was warranted for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5292 (2000).

Prior to September 23, 2002, the Rating Schedule provided a 
compensable rating for intervertebral disc syndrome when there it 
is shown to be mild (10 percent), moderate with recurring attacks 
(20 percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5293 (2000).  

Prior to September 26, 2003, a 20 percent rating was warranted 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent rating was warranted for lumbosacral 
strain that was severe, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when only 
some of these symptoms were present if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2000).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating episodes 
resulting from intervertebral disc syndrome over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A rating of 
20 percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 
rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
least four weeks but less than six weeks during the past 12 
months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  
This regulation was again slightly revised in September 2003.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  The pertinent reclassified diagnostic codes 
include 5237 (lumbosacral strain), and 5243 (intervertebral disc 
syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The diagnostic 
code for intervertebral disc syndrome (DC 5243), permits rating 
under either the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results in 
the higher rating when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5237, 5243 (2009).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as follows:

Under 38 C.F.R. § 4.71a, DC 5237, lumbosacral strain is rated 20 
percent based on orthopedic manifestations of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees (the maximum 
combined range of motion being 240 degrees), or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour.  A 40 percent disability rating is appropriate 
where there is forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Where there is unfavorable ankylosis of the 
entire thoracolumbar spine a 50 percent disability rating is 
warranted.  A 100 percent rating is appropriate where there is 
unfavorable ankylosis of the entire spine.  When rating diseases 
and injuries of the spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (5), 
as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2009).

When considering whether entitlement to an evaluation higher than 
the 20 percent currently assigned for the Veteran's thoracolumbar 
spine disability under the old criteria, DC 5295 (lumbosacral 
strain), DC 5293 (intervertebral disc syndrome), and 5292 
(limitation of motion of the lumbar spine), the Board finds that 
the Veteran's thoracolumbar spine disability does not satisfy the 
qualitative criteria for a rating higher than 20 percent.  Under 
the old schedular criteria of DC 5295, a higher rating of 40 
percent was not warranted unless there was severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2000).  In this case, although there was mild 
narrowing of joint space, there was no unilateral loss of lateral 
spine motion or severe lumbosacral strain with listing of the 
whole spine to the opposite side.  Furthermore, there was no 
evidence of positive Goldthwaite's sign or marked limitation of 
forward bending in standing position.  Thus, the old schedular 
criteria of DC 5295 may not serve as a basis for an increased 
rating in this particular case.  While intermittent radiculopathy 
was shown, the evidence does not show a condition that would more 
nearly approximate recurring attacks with only intermittent 
relief as required by the criteria for a higher rating.  Thus, 
the Board finds that an increased rating under DC 5293 for a 
thoracolumbar spine disability is not warranted.  Moreover, the 
intervertebral disc syndrome was not severe with recurring 
attacks, and limitation of motion was less than severe.

The record shows that the Veteran has a diagnosis of degenerative 
joint disease of the lumbar spine, stable lordosis multiple 
levels and mild degenerative disc disease.  On VA examination in 
June 2005, the Veteran had total range of movement from zero to 
90 degrees, although painful from 30 to 90 degrees.  Extension 
was from zero to 10 degrees normal, 10 to 20 degrees painful.  
Lateral flexion was from zero to 20 degrees bilaterally painful.  
Rotation was from zero to 30 degrees normal.  Heel/toe walk was 
difficult but he was able to do it.  He had a normal, slow gait.  
On neurological examination, sensory and motor evaluation was 
normal.  Reflexes were 2+ bilaterally on the knees, ankle 1+, and 
plantars were equivocal.  An EMG/NVC study did not reveal 
evidence of radiculopathy.  

On examination in April 2004 the Veteran complained of a constant 
dull ache in the lower back with recurrent daily exacerbations of 
pain with increased activity such as standing, walking and 
prolonged sitting bending and lifting.  He also complained of 
pain frequently radiating to both feet from the lower back.  
There were no complaints of difficulty with eating, grooming, 
bathing, toileting, and dressing.  On physical examination of the 
back, there were no spasms, weakness, tenderness or guarding and 
gait was normal.  Neurological examination revealed normal gait, 
posture and balance.  Deep tendon reflexes were 2+/4 and 
symmetrical; cranial nerve II-XII were intact.  There was no 
evidence of sensory or motor impairment.  X-rays showed 
osteophyte bridging formation and degenerative changes of the 
lumbar spine.  MRI findings concluded with diagnoses of chronic 
thoracolumbar strain and degenerative joint disease of the 
lumbosacral spine.  

The Veteran's private physician, Dr. JMSG, treated the Veteran in 
2004 for pain in the lumbosacral, with anti-flammatory and muscle 
relaxing medications and required that he have rest for whatever 
periods of time necessary to feel relief.  The June 2005 VA 
examination report shows the Veteran reported he is self-care and 
he had total range of movement from zero to 90 degrees, although 
painful 


from 30 to 90 degrees.  When he demonstrated heel/toe walk it was 
difficult but he was able to do it.  He had normal sensory and 
motor evaluations and reflexes were 2+ bilaterally on the knees, 
ankle 1+, and plantars were equivocal.  In a 2005 medical 
statement Dr. JMSG noted that the Veteran presented to him with 
chronic spinal pain that on occasion incapacitates him at least 
six weeks during a twelve-month period when physical actions are 
forced upon him.  In April 2009 the Veteran described 
thoracolumbar spine pain as constant and dull and goes into 
pressure-like after he stands or sits for a long time, after 
which he experiences a feeling of burning of the right thigh.  He 
had range of motion of the thoracolumbar spine of forward flexion 
from zero to 40 degrees, extension from zero to 15 degrees, left 
lateral flexion from zero to 30 degrees, right lateral flexion 
from zero to 15 degrees and bilateral lateral rotation from zero 
to 30 degrees.  There was normal standing-up, sitting, and 
walking, and the Veteran could switch his body weight to each 
buttock alternatively and stand and walk around after sitting for 
thirty minutes.  Neurological examination was essentially normal.  
In a 2009 written statement from the Veteran's wife, she 
indicated that the Veteran experiences periods of incapacity when 
he comes to "the states" for his examinations.  She stated that 
he is incapable of performing anything except sitting in a chair 
and watching television.

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the basis 
of the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate ratings of 
its chronic orthopedic and neurologic manifestations, along with 
ratings for all other disabilities, whichever method results in 
the higher rating.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under that code, a 40 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total duration 
of at least four weeks but less than six during the past 12 
months.  Incapacitating episodes were defined as requiring bed 
rest prescribed by a physician and treatment by a physician.  
Here, although the Veteran's private physician prescribed rest 
and the Veteran's wife reported that the Veteran is incapable of 
performing anything except sitting in a chair watching 
television, there was no indication that the Veteran was 
prescribed bed rest by a physician, as required under VA 
regulations.  The private physician prescribed rest with 
incapacity to carry out physical activities or do sports and in 
November 2004, reiterated that the Veteran required rest but also 
indicated that the Veteran must perform body-stretching exercises 
several times per day.  In addition the physician noted that the 
Veteran should not remain seated for an extended period.  At no 
time did the physician prescribe bed rest.  Accordingly, 
entitlement to an increased rating under that diagnostic code is 
not warranted.

A September 2003 revision to the intervertebral disc syndrome 
code notes that intervertebral disc syndrome (pre-operatively or 
post-operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under §4.25.

For purposes of rating under DC 5243, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Orthopedic disabilities are 
rated using criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurologic disabilities are 
rated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5243, 
Note 1, Note 2 (2003-04).

As noted above the Veteran is not deemed to have had any 
incapacitating episodes or hospital admissions related to his 
thoracolumbar spine disability lasting at least four weeks but 
less than six weeks during any one-year period of the rating 
period under consideration.  It has been determined in this case 
that there is no evidence of incapacitating episodes as defined 
under DC 5293 or the General Rating Formula for Diseases and 
Injuries of the Spine (in effect from September 23, 2002, to 
September 26, 2003, and from September 26, 2003, through the 
present, respectively).  Therefore, it is necessary to determine 
whether the Veteran may be entitled to a higher rating if chronic 
orthopedic and neurologic manifestations are evaluated separately 
and combined with all other disabilities.

Turning first to the orthopedic manifestations, on examination in 
April 2004, the Veteran had zero to 45 degrees forward flexion, 
zero to 30 degrees extension, left and right lateral flexion and 
lateral rotation were all zero to 30 degrees.  There was pain on 
motion.  There was no further decrease in range of motion in the 
spine following repetitive movement.  There were no spasms, 
weakness, tenderness or guarding and gait was normal.  At a June 
2005 VA examination, the Veteran had 90 degrees forward flexion, 
zero to 10 degrees extension, zero to 20 degrees lateral flexion 
bilaterally, and zero to 30 degrees rotation.  Most ranges of 
motion were productive of pain.  There was no further decrease in 
range of motion in the spine on repetitive motion.  It was 
reported that the Veteran had a normal, slow gait.  At an April 
2009 VA examination, the Veteran had zero to 40 degrees forward 
flexion, zero to 15 degrees extension, zero to 30 degrees left 
lateral flexion, zero to 15 degrees right lateral flexion and 
zero to 30 degrees bilateral rotation.  There was no further 
decrease in range of motion or function in the spine on 
repetitive forward flexion.  No muscle spasms or weakness was 
shown.  Considering the above, those ranges of motion would 
warrant a rating of 20 percent under the general rating formula, 
which is currently assigned and a rating in excess of 20 percent 
is not warranted.  

Turning next to the neurologic manifestations, on examination in 
April 2004 neurological examination revealed normal gait, posture 
and balance.  Deep tendon reflexes were 2+/4 and symmetrical.  
There was no evidence of sensory or motor impairment.  The 
Veteran had no bladder or bowel complaints.  On VA neurological 
examination in June 2005, sensory and motor evaluation was 
normal.  Reflexes were 2+ bilaterally on the knees, ankle 1+, and 
plantars were equivocal.  The June 2005 EMG/NVC study did not 
reveal evidence of radiculopathy.  There is no showing of 
neurological deficiencies related to the service-connected 
disability that meet the criteria for a compensable separate 
evaluation under 38 C.F.R. § 4.124a for any period prior to April 
22, 2009.  

On VA examination in April 2009 neurological examination revealed 
normal sensation of the right thigh; there was no muscle atrophy 
or loss of strength exhibited.  However, deep tendon reflexes 
were decreased in the right patella and absent in both Achilles.  
Resolving all doubt in the Veteran's favor, the Board finds that 
the Veteran exhibits mild radiculopathy in the left lower 
extremity and moderate radiculopathy in the right lower extremity 
from this date.  See 38 C.F.R. §§ 4.124a, Diagnostic Code 8521 
(2009).
In addition, the Board has considered whether the Veteran is 
entitled to a rating in excess of 20 percent under the general 
rating formula, for favorable ankylosis of the entire 
thoracolumbar spine or limitation of flexion to 30 degrees or 
less.  38 C.F.R. § 4.71a, DC 5237 (2009).  VA examiner in April 
2009 opined that the Veteran has an inherited whole spine 
condition of DISH causing an almost fused spine and that 
"ankylosis" of the whole spine has been progressive as expected 
due to DISH.  Ankylosis is "[s]tiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony union 
across the joint", Stedman's Medical Dictionary 87 (25th ed. 
1990).  See Dinsay v. Brown, 9 Vet App 79 (1996).  It is obvious 
that the Veteran's thoracolumbar spine is not fixed and continues 
to have motion; it is not ankylosed for VA rating purposes.  The 
2009 VA examiner included range of motion testing of forward 
flexion to 40 degrees, extension to 15 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 15 degrees and 
bilateral lateral rotation to 30 degrees.  Thus a rating in 
excess of 20 percent for the Veteran's thoracolumbar spine 
disability is not warranted.

With regard to the provisions of 38 C.F.R. §§ 4.40, 4.45 (2009), 
pertaining to functional impairment, the Board notes that the 
provisions of Diagnostic Codes 5235-5243 assign evaluations for 
limitation of motion with or without such symptoms as pain, 
stiffness, or aching in the area affected.  However, even 
considering the provisions of 38 C.F.R. §§ 4.40, 4.45 (2009), on 
examination in April 2004 the examiner noted that there was no 
additional limitation of motion due to pain, fatigue, weakness, 
or lack of endurance following repetitive movement.  Further 
there was no weakness, tenderness or guarding.  On VA examination 
in 2005 range of motion testing revealed no additional limitation 
due to pain, fatigue, weakness, lack of endurance on repetitive 
use or flare-ups.  Moreover, on VA examination in 2009 it was 
noted that repetitive forward flexions did not decrease range of 
motion or function and there were no spasms or weakness.  A 
higher evaluation based on functional impairment is not 
warranted.  

The Board observes that consideration must also be given to 
whether a higher evaluation is warranted at any point during the 
pendency of the Veteran's claim based upon the guidance of the 
Court in Fenderson, 12 Vet. App. 119 and Hart, 21 Vet. App. 505.  
In this case, the Board finds that no staged rating is warranted.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's thoracolumbar spine disability warrants no more than a 
20 percent disability evaluation.  As the preponderance of the 
evidence is against the claim for an increased rating for a 
thoracolumbar spine disability, the appeal must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.

Further, the assignment of an extra-schedular evaluation was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); however, 
the record contains no objective evidence that the Veteran's 
service-connected thoracolumbar spine disability resulted in 
marked interference with earning capacity or employment beyond 
that interference contemplated by the assigned evaluation.  
Additionally, the objective evidence does not reflect frequent 
periods of hospitalization due to the thoracolumbar spine 
disability.  The Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to render 
inadequate the 20 percent evaluation currently assigned for his 
thoracolumbar spine disability.  His thoracolumbar spine 
disability is herein evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000), 5237 and 5243 (2009), 
the criteria of which is found by the Board to specifically 
contemplate the level of occupational impairment caused by this 
orthopedic disability.  Accordingly, the Board finds that the 
impairment resulting from the Veteran's thoracolumbar spine 
disability is appropriately compensated by the assigned schedular 
evaluation and 38 C.F.R. § 3.321 is inapplicable.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

Finally, the Board acknowledges that the Veteran is unemployed 
and has been for some time.  In the event that in filing an 
increased rating claim, a claim of a total disability rating 
based on individual unemployability was implicitly raised (see 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the 
evidence does not reflect that the Veteran's service-connected 
thoracolumbar spine disability alone does not preclude 
employment.  The Veteran has reportedly not worked since 1978, he 
testified at his hearing that his inability to work was due 
primarily to his lumbar spine disability.  Hearing Transcript, 
(Tr.), p. 3.  The evidence shows the Veteran last worked in 
construction as a house builder.  He had an on-the-job injury 
which prevented his return to that job.  In a February 1984 
private medical statement by Dr. DBR, it was noted that the 
Veteran would be unable to obtain a new job until the shoulder 
pain and spasms improve.  Dr. DBR further noted that the Veteran 
would not be able to hold a job in his present condition.  In his 
February 1985 VA application for compensation the Veteran 
indicated that he could not work due to thoracic surgery and 
restrictions placed on him.  However, as discussed in detail 
hereinabove, it appears that a large portion of the Veteran's 
spinal symptomatology is due to nonservice-connected spinal 
disability; a clear preponderance of the evidence of record is 
against a finding that the Veteran is precluded from gainful 
employment due solely to his service-connected disabilities.  
Thus, entitlement to a TDIU due to his service-connected 
thoracolumbar spine disability is not warranted.  



ORDER

Service connection for a cervical spine disability, including as 
secondary to the service-connected chronic thoracolumbar strain, 
with degenerative joint disease of the lumbar spine is denied.

An initial increased disability rating in excess of 20 percent 
for chronic thoracolumbar strain with degenerative joint disease 
of the lumbar spine is denied.  

From April 22, 2009, a 10 percent rating for radiculopathy of the 
left lower extremity is allowed, subject to the regulations 
governing the award of monetary benefits.

From April 22, 2009, a 20 percent rating for radiculopathy of the 
right lower extremity is allowed, subject to the regulations 
governing the award of monetary benefits.


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


